 In the Matter of UNION BAG & PAPER CORP.andINTERNATIONALSTEREOTYPERS&ELECTROTYPERSUNION, LOCAL 28, A. F. OF L.Case No. B-5860.-Decided September 14, 1943Proskouer, Rose, Goetz d Mendelsohn, by Mr. Arthur E. Reyman,of New York City, for the Company.Mr. Leo J. Buckley,of New York City, andMr. Daniel J. Maffeo,of Albany, N. Y., for the Stereotypers.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Stereotypers & Electro-typers Union, Local 28, A. F. of L., herein called the Stereotypers,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Union Bag & Paper Corp., HudsonFalls,New York,, herein called the Company, the National LaborRelations board provided for an appropriate hearing upon due noticebefore Cyril W. O'Gorman, Trial Examiner. Said hearing was heldat Hudson Falls, New York, on August 20, 1943.The Company andthe Stereotypers appeared at and participated in the hearing."Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.During the course of the hearing counsel for the Companymoved to dismiss the petition.The Trial Examiner reserved ruling.The motion is hereby denied.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.% Albany Printing Pressmen & Assistants Union,No. 23,and International Brotherhood ofPulp, Sulphite&,Paper Mill Workers, Local 23, herein called the Pulp Workers,notifiedthe Regional Director that they did not desire to intervene in the instant proceeding.52 N. L. R. B., No. 100.591 592DECISIONS OF NATIONALLABOR RELATIONS BOARDAll parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnion Bag & Paper Corp. is a New Jersey corporation with itsprincipal office at New York City.We are here concerned with itsplant at Hudson Falls, New York, where it is engaged in the manu-facture, sale and distribution of paper and paper bags.During the12-month period ending July 1, 1943, the Company purchased rawmaterials for use at its Hudson Falls plant valued in excess of $1,000,-000, 90 percent of which was shipped to it from points outside theState of New York.During the same period the Companymanufac-tured products at its Hudson Falls plant valuedin excessof $1,000,000,90 per cent of which was shipped to points outside the State of NewYork.The Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Stereotypers & Electrotypers Union, Local 28, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 17, 1943, the Stereotypers requested the Company torecognize it as exclusive collective bargaining representative of thestereotypers at the Hudson Falls plant.The Company refused thisrequest.On June 17, 1942, the Company entered into an exclusive contractwith the Pulp Workers, which embraced the employees claimed hereinby the Stereotypers.The contract provides that it shall Tem. ain infull force and effect until May 31, 1943,, and from year to year there-after unless either party thereto -notifies,the other of a desire to ter-minate not less than 30 days prior to any annual expiration date.Asstated above, the Stereotypers made its claim upon the Company onApril 17, 1943.Inasmuch as the Stereotypers made its demand uponthe Company prior to April 31, 1943, the date upon which the contractbetween the Company and the Pulp Workers would have automati-cally renewed itself, we find that the contract does not constitute a barto a determination of representatives at this time.A statement of the Regional Director, introduced into evidenceat the hearing, indicates that the Stereotypers represents a substantial UNIONBAG & PAPER CORP.593number of employeesin theunit hereinafterfoundto be appropriate.'We find thata questionaffectingcommerce has arisenconcerningthe representation of employeesof the Company, within themeaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe Stereotypers urges that all stereotypers at the Hudson Fallsplant of the Company, including the foreman, constitute an appro-priate unit.The Company contends that all its employees, includingpersons claimed by the Stereotypers, constitute a single appropriateunit.The Pulp Workers, heretofore certified by the Regional Director asbargaining representative for an industrial unit at the Hudson Fallsplant of the Company, including the stereotypers, no longer desiresto represent the employees claimed by the Stereotypers.Although thePulp Workers has a contract with the Company covering the stereo-typers, the evidence shows that the Pulp Workers had no members atany time among the stereotypers and that it now has no membersamong such employees.The stereotypers objected to their inclusionin the industrial unit at the time of the original certification and haveconstantly made their desires for a separate unit known to the PulpWorkers and, the Company.The Pulp Workers notified the Boardprior to the hearing that it did not oppose the claim of the Stereotypersand its representative stated at the hearing that it does not desireto have its name on the ballot in the event an election is ordered in aunit consisting solely of stereotypers. Inasmuch as the Pulp Workershas abandoned its claim to the stereotypers and the latter have neveracquiesced in their inclusion in the industrial unit, we find that aseparate unit of stereotypers is appropriate.As stated above, the Stereotypers request that the foreman be in-cluded in the unit.The Company contends that he should be excludedbecause of his supervisory duties.The employee in dispute is a work-ing foreman and is under the supervision of an assistant supervisorof the printing department.. Inasmuch as working foremen withmanual duties are traditionally included in collective bargaining con-tracts in the printing trades, we shall include the foreman in the stereo-type department in the unit.'We find that all stereotypers at the Hudson Falls plant of the Com-pany, including the foreman, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.2The RegionalDirector reports that the Stereotyperspresented an authorization peti-.tion bearing apparently genuine signatures of six persons whose names appear on the payroll of the CompanyThere are six employees in the appropriate unit.3SeeMatter of W. F. Hall Printing Company,51 N. L. R. R. 640. 594DECISIONS OF NATIONALLABOR RELATIONS BOARDV.THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Union Bag &Paper Corp., Hudson Falls, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IVabove, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether or not they desire to,be represented By InternationalStereotypers & Electrotypers Union, Local 28, A. F. of L., for thepurpose of collective bargaining.CHAIRMAN MiLLis took no part in the consideration of the aboveDecision and Direction of Election.